Citation Nr: 1723975	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  11-27 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel






INTRODUCTION

The Appellant served on active duty from September 1993 to October 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that the record shows additional diagnoses of psychiatric disabilities, such as bipolar disorder, in addition to schizoaffective disorder.  Therefore the issue on appeal has been recharacterized to include any psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Appellant was scheduled for an April 2017 hearing before a Veterans Law Judge of the Board of Veterans' Appeals, but failed to appear.
 
The Appellant claimed toxic mercury levels in her blood stream, as well as a metallic taste in her mouth in an August 2004 statement, but these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Appellant seeks service connection for an acquired psychiatric disorder, to include schizoaffective disorder.  The Board finds that additional information is necessary before it can adjudicate this claim.  

At the outset, the Board notes that in the Appellant's June 2010 VA examination, the Appellant reports that she receives Social Security disability due to schizoaffective and bipolar disorders.  However, there are no Social Security Administration records in the claim file.  The Board will remand to obtain these records.  See Golz v. Shinseki, 590 F.3d 1371, 1320 (2010); 38 C.F.R. § 3.159 (c).

In addition, the record reflects that the Appellant failed to attend her scheduled September 2011 VA examination.  While the record does not show a reason for her failure to attend, given that the appeal is being remanded for other reasons, the Board will provide the Appellant with a second opportunity to appear for an examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the Social Security Administration pertaining to any award of disability benefits.  The Board notes that in a VA examination report from June 2010, the examiner stated that the Appellant receives Social Security disability for schizoaffective and bipolar disorders.

2.  After the above developments are completed, schedule the Appellant for a VA examination to ascertain whether the Appellant's psychiatric disorder(s) is/are caused or aggravated by service.  The claim file must be reviewed by the examiner in conjunction with the examination.  After reviewing the claim file, the examiner is asked to address the following:

a.  Indicate all psychiatric disorders currently shown since the date of the claim in August 2004, e.g., schizoaffective disorder, bipolar disorder, and attention deficit hyperactivity disorder-inattentive type.

b.  Examine the Appellant and opine whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Appellant's current psychiatric disorder(s) is/are related to her period of service.  In addition, the examiner should address whether the Appellant's psychiatric disorder(s) is/are at least as likely as not a continuation of symptoms that manifested during her time in the Navy.  The examiner should also address whether the Appellant's service is at least as likely as not to have aggravated her psychiatric disorder(s).

A complete rationale should be given for all opinions and conclusions expressed.  The examiner should discuss the findings with all other pertinent evidence of record, including the previous medical opinion and the Appellant's suggestion that a period of dehydration in service had an impact on her psychiatric disorders.  

4.  Finally, the Appellant should be notified that if she does not appear for the scheduled examination, the Board will proceed to adjudicate her claim based on the evidence of record.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






